EXHIBIT 10.1

AMENDMENT NUMBER SIX TO CREDIT AGREEMENT

This AMENDMENT NUMBER SIX TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of August 11, 2006, by the lenders identified on the signature pages hereof
(the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”; and together
with the Lenders, the “Lender Group”), BUCA, INC., a Minnesota corporation
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), with reference to the following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004, (as amended, , restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers have informed that the Lender Group that an unintentional
Overadvance (the “Unintentional Overadvance”) occurred on July 26, 2006;

WHEREAS, Borrowers have requested that the Lender Group agree to certain
amendments and grant certain waivers to the Credit Agreement, as set forth
herein; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments and grant the waivers requested by Borrowers,
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Amendments to Credit Agreement.

 

  (a) Section 2.3(d)(i) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied or
waived, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or
(3) to pay any other amount chargeable to Borrowers pursuant to the



--------------------------------------------------------------------------------

terms of this Agreement, including Lender Group Expenses and the costs, fees,
and expenses described in Section 9 (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

 

  (b) Section 2.3(d)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created. Each
Lender with a Revolver Commitment shall be obligated to settle with Agent as
provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

 

  (c) Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 6.12 Investments. Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment other than
contributions by Parent to Una Famiglia Foundation in an amount not to exceed
$100,000 in the aggregate for any fiscal year; provided, however, that Borrowers
and their Subsidiaries shall not have (a) Permitted Investments in the form of
cash not in Deposit Accounts or Securities Accounts, in excess of an amount, at
any one time, equal to (i) with respect to (A) any Saturday, Sunday or Monday
during the month of December or the first week of January, or (B) the day after
Mother’s Day, (y) $50,000 times (z) the number of operating Restaurants of
Borrowers and their Subsidiaries, (ii) with respect to any Saturday, Sunday or
Monday not falling within the foregoing clause (a)(i), (A) $35,000 times (B) the
number of operating Restaurants of Borrowers and their Subsidiaries, and
(iii) with respect to any day not falling within the foregoing clause (a)(i) or
clause (a)(ii), (A) $15,000 times (B) the number of operating Restaurants of
Borrowers and the Subsidiaries, or (b) Permitted Investments (other than in the
Cash Management Accounts or in Deposit Accounts or Securities Accounts
constituting Excluded Assets) in Deposit Accounts or Securities Accounts in an
aggregate amount in excess of $250,000 at any one time unless the applicable
Borrower or its Subsidiary, and the applicable securities intermediary or bank
have (subject to Section 3.3(a)) entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments. Subject to the foregoing provisos and
Section 3.3(a), Borrowers shall not and shall not permit their Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

 

2



--------------------------------------------------------------------------------

  (d) The notice provision for Administrative Borrower in Section 11 of the
Credit Agreement is hereby amended by deleted the name, “Greg Gadel” in its
entirety and replacing it with the name, “Kaye O’Leary”.

 

  (e) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 hereof: (a) any Person
which owns directly or indirectly 10% or more of the Stock having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 10% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership or
joint venture in which a Person is a partner or joint venturer shall be deemed
an Affiliate of such Person; provided, further, Una Famiglia Foundation shall
not be an Affiliate of Parent or its Subsidiaries and Parent and its
Subsidiaries shall not be Affiliates of Una Famiglia Foundation.

“EBITDA” means, with respect to any fiscal period, in each case as determined in
accordance with GAAP, Parent’s and its Subsidiaries’ consolidated net earnings
(or loss), minus extraordinary gains and interest income for such period, plus:

(a) interest expense, income taxes, depreciation and amortization, and
Restaurant Pre-Opening Expenses for such period;

(b) for the fourth fiscal quarter of fiscal year 2004 only: (i) lease
termination charges in an aggregate amount not to exceed $759,000 related to the
Charlotte, NC and Jenkintown, PA Restaurants, (ii) non-cash early termination of
debt charges in an aggregate amount not to exceed $1,724,000 incurred in
connection with transactions contemplated by the Agreement, (iii) charges
related to acceleration of a consulting fee owed to the previous owner of the
Vinny T’s of Boston Restaurants in an aggregate amount not to exceed $300,000,
(iv) transition expenses associated with the hiring of executive officers in an
aggregate amount not to exceed $300,000, (v) costs and expenses (including legal
fees and disbursements) incurred in connection with the settlement of a sexual
harassment claim in an aggregate amount not to exceed $182,000, and (vi) costs
and expenses (including legal fees and disbursements) incurred in connection
with the Class Action Lawsuit in an aggregate amount not to exceed $1,800,000;

(c) for the month of December in fiscal year 2004 only: (i) non-cash asset
impairment charges in an aggregate amount not to exceed $22,200,000 (consisting
of

 

3



--------------------------------------------------------------------------------

(A) $11,800,000 related to Vinny T’s of Boston Restaurants, (B) $135,000 related
to obsolete CD and warehouse inventory, (C) $9,724,000 related to other
Restaurants (Tampa, Kansas City-Plaza, Dallas-Park Lane, Wynnewood, Denver,
Natick, Chicago-Clark Street, Des Moines and Houston-Buffalo Speedway), and
(D) $541,000 related to new Restaurant sites (Lakewood, Southhills, Fresno,
Rancho Mirage, Atlantic Station, Charlotte, Deerfield and Springfield)),
(ii) compensation expenses associated with stock options issued to consultants
in 2004 in an aggregate amount not to exceed $4,100, and (iii) non-cash deferred
rent expense in an aggregate amount not to exceed $45,000;

(d) for fiscal year 2005 only: (i) non-cash asset impairment charges related to
the Long Beach, CA Restaurant in an aggregate amount not to exceed $400,000,
(ii) non-cash expenses that might be incurred in the event that the First
Amendment or the Second Amendment triggers extinguishment accounting for the
Borrowers in accordance with the proper application of GAAP, (iii) charges for
amendment or waiver fees paid to any member of the Lender Group in connection
with the First Amendment and for the payment or reimbursement of any costs or
expenses incurred by any member of the Lender Group or the Borrowers in
connection with the First Amendment (the “First Amendment Fees and Expenses”),
(v) the prepayment premium associated with the prepayment of Term Loan B, and
(iv) additional costs of D&O insurance above the original budgeted amount of
$450,000 per year, in an amount not to exceed $62,500 per month (the “D&O
Costs”);

(e) for the months of April 2005 through and including February 2006 only, fees,
in an amount not to exceed an average of $130,000 per month during such period,
paid to the holders of the common Stock of the Parent purchased under that
certain Securities Purchase Agreement dated as of February 24, 2004 among the
Parent and the investors named therein for each month that such holders are not
permitted to sell that Stock pursuant to an effective registration statement
(the “Common Stock Penalty”);

(f) for fiscal year 2005 through and including fiscal year 2006 only, legal fees
and disbursements incurred in connection with any of the Investigations, charges
relating to the reimbursement of witnesses in any of the Investigations, and
fees and disbursements of forensic accountants retained by the Borrowers in
connection with any of the Investigations, in an aggregate amount not to exceed
$3,000,000 (the “Investigations Expenses”);

(g) for any fiscal year after fiscal year 2004 through and including fiscal year
2006, charges not to exceed $1,000,000 (inclusive of legal fees and
disbursements) in the aggregate for amounts, if any, in excess of the remaining
reserve therefor paid during such period under the settlement of the Class
Action Lawsuit;

(h) any non-cash asset impairments related to FASB 144 impairment analysis of
assets (to the extent having been deducted in the calculation of net earnings
(loss) for such period); provided that any reversal (or reimbursement) of
charges set forth in the foregoing clauses (b) through (h) shall not be included
in (and, as applicable, subtracted from) EBITDA;

 

4



--------------------------------------------------------------------------------

(i) for the third fiscal quarter of fiscal year 2005 only, non-recurring
expenses and non-cash asset impairment charges in amount not to exceed
$2,900,000 related to the sale and leaseback of the CRIC Sale and Leaseback
Properties;

(j) for the fourth fiscal quarter of fiscal year 2005 and each fiscal year
thereafter, any charges related to FIN 47 in amount not to exceed $359,857 for
the fourth fiscal quarter of fiscal year 2005 and $210,000 for each fiscal year
thereafter;

(k) for the fourth fiscal quarter of fiscal year 2005 only, non-recurring store
closure expenses and lease termination charges in an aggregate amount not to
exceed $699,000 related to the Omaha, West Des Moines and Cheektowaga
Restaurants;

(l) for the fourth fiscal quarter of fiscal year 2005 only, charges for
increases in worker’s compensation and general liability accruals in an
aggregate amount not to exceed $179,000;

(m) for the fourth fiscal quarter of fiscal year 2005 only, charges for
increases in gift card liability in an aggregate amount not to exceed $223,000;
and

(n) for fiscal year 2006 and each fiscal year thereafter, any charges related to
FASB 123.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity; provided,
however, for the avoidance of doubt, Una Famiglia Foundation shall not be a
Subsidiary of Parent or its Subsidiaries.

“Una Famiglia Foundation” means Una Famiglia Foundation, a Minnesota
not-for-profit corporation organized and operating under 501(c)(3) of the
Internal Revenue Code.

 

3. Waiver. The Lender Group hereby waives (i) the requirement for Administrative
Borrower to provide weekly reporting on Borrowers’ efforts with respect to
outstanding consents to the granting of Mortgages set forth under Section 3.3(b)
and outstanding Collateral Access Agreements set forth under Section 3.3(e) of
the Credit Agreement and (ii) any provision set forth in Sections 2.3(d)
limiting Agent’s ability to knowingly and intentionally permit the Unintentional
Advance to remain outstanding. This is a limited waiver solely to the extent
provided herein and shall not be deemed to constitute a consent or waiver of any
Default or Event of Default or any future breach of the Credit Agreement or any
of the other Loan Documents or any other requirements of any provision of the
Credit Agreement or any other Loan Documents.

 

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

  (a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

5



--------------------------------------------------------------------------------

  (b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

 

  (c) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

 

  (d) No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.

 

  (e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

 

5. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had from the beginning of the
world, or now has against any such Releasee which relates, directly or
indirectly, to the Credit Agreement or any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents. As to each and every claim released hereunder, each Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, each Borrower
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

6



--------------------------------------------------------------------------------

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

 

7. Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Amendment
and the Credit Agreement, as amended hereby, (i) are within its corporate or
limited partnership powers, (ii) have been duly authorized by all necessary
corporate or limited partnership action on its part, and (iii) are not in
contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) each of this
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors rights generally); and (c) no
Default or Event of Default has occurred and is continuing on the date hereof.

 

8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

10. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or

 

7



--------------------------------------------------------------------------------

occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Amendment is a Loan Document.

 

11. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BUCA, INC.

a Minnesota corporation

By:  

/s/ Kaye R. O’Leary

Title:   Chief Financial Officer

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

 

8



--------------------------------------------------------------------------------

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

  By:  

/s/ Richard Erstad

  Title:   Secretary

BUCA RESTAURANTS 3, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

/s/ Richard Erstad

Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:  

/s/ Dena Seki

Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO CREDIT AGREEMENT]